People v Pickett (2017 NY Slip Op 06381)





People v Pickett


2017 NY Slip Op 06381


Decided on August 30, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
RUTH C. BALKIN
BETSY BARROS, JJ.


2013-06473
 (Ind. No. 1216/12)

[*1]The People of the State of New York, respondent, 
vJackie Pickett, appellant.


Richard M. Langone, Garden City, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Ilisa T. Fleischer and John B. Latella of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Donnino, J.), rendered June 13, 2013, convicting him of criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's claim that the Supreme Court failed to conduct a sufficient inquiry of certain jurors to determine whether they were grossly unqualified to serve is unpreserved for appellate review, because the defendant did not object to the sufficiency of the court's inquiry or request that any further inquiry be made (see CPL 470.05[2]; People v Hicks, 6 NY3d 737, 739). In any event, the defendant's claim regarding the sufficiency of the court's inquiry is without merit (see People v Williams, 127 AD3d 792, 793). Additionally, the defendant waived any claim that the court erred in failing to declare a mistrial, or in failing to discharge any of the jurors on the ground of gross disqualification, within the meaning of CPL 270.35(1) (see People v Wlasiuk, 90 AD3d 1405, 1410; People v Hinton, 302 AD2d 1008, 1008-1009; cf. People v Prince, 128 AD3d 987, 988).
The defendant's contention that he was denied the effective assistance of counsel because his trial counsel improperly permitted him to choose whether to move for a mistrial is without merit. The record supports the conclusion that the defendant's trial counsel made the decision to forgo moving for a mistrial after consulting with him (see People v Colville, 20 NY3d 20, 32; People v Butler, 140 AD3d 472, 472-473; People v Gottsche, 118 AD3d 1303, 1304-1305). Counsel's representation, viewed in its totality, cannot be considered ineffective (see People v Clark, 28 NY3d 556, 562-563).
ENG, P.J., RIVERA, BALKIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court